
	
		I
		111th CONGRESS
		1st Session
		H. R. 2582
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Bordallo (for
			 herself, Mr. Serrano,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mr. Pierluisi, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend the supplemental security income program to
		  Puerto Rico, the United States Virgin Islands, Guam, and American Samoa, and
		  for other purposes.
	
	
		1.Extension of the supplemental
			 security income program to Puerto Rico, the United States Virgin Islands, Guam,
			 and American Samoa
			(a)In
			 generalSection 303 of the Social Security Amendments of 1972 (86
			 Stat. 1484) is amended by striking subsection (b).
			(b)Conforming
			 amendments
				(1)Definition of
			 stateSection 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is
			 amended by striking the 4th sentence and inserting the following: Such
			 term when used in title XVI includes Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa..
				(2)Elimination of
			 limit on total payments to the territoriesSection 1108 of such
			 Act (42 U.S.C. 1308) is amended—
					(A)in the section
			 heading, by striking ;
			 limitation on total payments;
					(B)by striking
			 subsection (a); and
					(C)in subsection (c),
			 by striking paragraphs (2) and (4) and redesignating paragraphs (3) and (5) as
			 paragraphs (2) and (4), respectively.
					(3)United states
			 nationals treated the same as citizensSection 1614(a)(1)(B) of
			 such Act (42 U.S.C. 1382c(a)(1)(B)) is amended—
					(A)in clause (i)(I),
			 by inserting national, or after citizen;
			 and
					(B)in clause (ii), by
			 inserting or national after citizen.
					(4)Territories
			 included in geographic meaning of united statesSection 1614(e)
			 of such Act (42 U.S.C. 1382c(e)) is amended by striking and the District
			 of Columbia and inserting , the District of Columbia, Puerto
			 Rico, the United States Virgin Islands, Guam, and American
			 Samoa.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009.
			
